Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is to be noted that the effective filing date of the claimed invention is November 1, 2017 instead of November 7, 2016 (on which the priority document EP 16197614.7 was filed).  The priority document does not have support for instant PVA 2-98, PVA 3-83, PVA 4-85, PVA 15-79, PVA 30-75 and PVA 32-80, which are recited in instant claims 5 and 24.
Applicant canceled claims 1-3, 6, 8-11, 13-18 and 21-23.
In view of the amendment, previous 102(a)(1) rejection and 103 rejection over De Jaeghere et al (Int’l Journal of Pharmaceutics) are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 4, 7, 12, 19, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vervaet et al (WO 2017/162852 A1).
Vervaet teaches (claim 1 and pg.10, lines 34-35) a pharmaceutical solid dosage form comprising granules having a core (and an optional coating), wherein the core comprises at least one active agent, partially hydrolyzed PVA and microcrystalline cellulose (MCC).  Vervaet teaches (claim 13) that the granules are prepared by the steps of: (i) mixing at least one active agents, partially hydrolyzed PVA and MCC; (ii) wetting the mixture; (iii) extruding the wet mixture to obtain an extrudate; (iv) spheronizing the extrudate to obtain plurality of granules; and drying the granules (Vervaet also teaches (claim 14) that when the PVA is added as an aqueous solution, the wetting step is omitted).  Vervaet teaches (pg.5, lines 19-28) that the spherical granules (instant milled powder) have a diameter most preferably from 800-1200 m.  Such range lies within instant range of 500-1500 m and thus anticipates instant range. As stated in In re Wertheim, 541 F.2d 257, 191 SPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  Vervaet teaches (see pg.6, lines 5-8 and the table) that as its PVA, commercially available PVA grades such as PVA4-88, PVA 5-88, PVA 8-88, PVA 18-88, PVA 26-88, PVA 40-88, PVA 4-98 and PVA 28-99 can be used, and these PVAs teach instant PVA having a viscosity 
    PNG
    media_image1.png
    20
    18
    media_image1.png
    Greyscale
40 mPa.s measured on 4% w/v aqueous solution at 20oC DIN 53015 (see pg.5, lines 20-30 of present specification).  Specifically, in its working examples (pg.14, lines 24-29, pg.15, lines 29-32, pg.16, lines 1-8), Vervaet mixes an active pharmaceutical ingredient, PVA 4-88, MCC (Avicel), water or a PVA aqueous solution to form a wet mixture.  The wet mixture is extruded, and the resulting extrudates are spheronized using a spheronizer to yield pellets (i.e., spherical granules).  The pellets were dried, and each batch of pellets were sieved to obtain the 710-1000 m size fraction (this range anticipates instant range of 500-1000 m of claim 12, In re Wertheim, supra).  Vervaet furthermore teaches (pg.13, lines 22-24) that its pharmaceutical oral dosage form can be used for immediate release   Thus, Vervaet meets instant claims 5, 4, 12, 19, 20 and 24 (since Vervaet teaches spherical granules (instant milled powder) containing all of instant ingredients, it is the Examiner’s position that Vervaet’s granules would inherently be storage and transport-stable, showing flowability and leading to immediate drug release without particle aggregation and re-crystallization, as instantly recited). 
With respect to instant claim 7, Vervaet teaches (pg. 10, lines 34-35) that preferably, the granules of its invention is shaped as or incorporated into solid dosage forms for oral administration such as tablets, pills and capsules.  Thus, one skilled in the art would immediately envisage a solid dosage in the form of a capsule and thus envisage filling Vervaet’s granules into capsules.  Thus, Vervaet meets instant claim 7.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Vervaet et al (WO 2017/162852 A1).
Vervaet is discussed above.  As already discussed above, Vervaet teaches a pharmaceutical solid dosage form comprising granules having a core, wherein the core comprises at least one active agent, partially hydrolyzed PVA and microcrystalline cellulose (MCC).  The MCC is being used as Vervaet’s diluent (see pg.3, lines 9-15, pg.7, lines 9-14).  Vervaet also teaches that as the diluent, other materials such as glyceryl monostearate (a non-polymeric compound) can be used.  It would have been obvious to one skilled in the art to use glyceryl monostearate (instead of MCC) as Vervaet’s diluent with a reasonable expectation of success.  Although Vervaet states that in a preferred embodiment the diluent is microcrystalline cellulose, it was held in In re Mills and Palmer, 176 USPQ 196 that non-preferred embodiments cannot be ignored, and even if the non-preferred embodiments are used, obviousness exists.  Patentee, in the same manner as applicant, is not limited in his teachings to only the exemplified subject matter.  Thus, Vervaet renders obvious instant claim 25.  
Claims 5, 4, 12, 19, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over Lubda et al (US 2019/0134200 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	In claim 13, Lubda teaches a powdery composition comprising (i) at least one thermoplastic polymer, (ii) at least one amino sugar as a plasticizer (which examples include meglumine), (iii) at least one active pharmaceutical ingredient and (iv) optional additives, and such powdery composition is obtained by (a) physically blending the ingredients into a homogeneous mixture, (b) hot melt extrusion and (c) subsequent confectioning into a powder.  Specifically, in its working examples (see [0116]-[0117] and Table 1), Lubda first forms a homogenous mixture of meglumine (plasticizer), polymer (PVA 4-88 – instant PVA having a viscosity 
    PNG
    media_image1.png
    20
    18
    media_image1.png
    Greyscale
40 mPa.s measured on 4% w/v aqueous solution at 20oC DIN 53015 (see pg.5, lines 20-30 of present specification)) and an active ingredient.  The mixture is loaded into an extruder.  Lubda teaches ([0117]) that the obtained extrudate can then be micronized into fine particles having the particle sizes of less than 1500 um by using a miller.  Lubda’s range of less than 1500 m overlaps with instant range of 500-1500 m (or instant range of 500-1000 m of claim 12), thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Lubda renders obvious instant claims 5, 4, 12, 19, 24 and 25 (since Lubda’s teaches a powdery composition containing all of instant ingredients, it is the Examiner’s position that Lubda’s powdery composition would inherently be capable of being used for preparing immediate release capsule formations and that Lubda’s milled powder would inherently be storage and transport-stable, showing flowability and leading to immediate drug release without particle aggregation and re-crystallization, as instantly recited).
With respect to instant claim 20, Lubda teaches ([0018]) that in order to manufacture a specific dosage formulation of an active ingredient in form of a solid dispersion in a polymer matrix consisting of PVA, the active ingredient should be embedded homogeneously distributed in the polymer matrix.  Lubda teaches ([0073]) that the mixture of hot melt extrusion excipients including PVA, plasticizer and ingredients should be fed into the feeder of the extruder, melted and extruded to build a stable amorphous solid dispersion of the applied active pharmaceutical ingredient.  Thus, Lubda renders obvious instant claim 20.    
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 5, 4, 7, 12, 19, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over Lubda et al (US 2020/0254098 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Lubda teaches ([0023]-[0033]) a powdery composition comprising (i) at least one thermoplastic polymer, (ii) a spray-dried sorbitol (as plasticizer), (iii) at least one active pharmaceutical ingredient (API) and (iv) optional additives, which is obtained by the steps of (a) physical blending the ingredients into a homogeneous mixture, (b) hot melt extrusion, whereby a solid dispersion of the API in the carrier matrix of a thermoplastic polymer (and of the spray-dried sorbitol) is built and (c) subsequent confectioning into a powder.  In its working examples, Lubda uses (see [0120]) PVA 4-88 (instant PVA having a viscosity 
    PNG
    media_image1.png
    20
    18
    media_image1.png
    Greyscale
 40 mPa.s measured on 4% w/v aqueous solution at 20oC DIN 53015 (see pg.5, lines 20-30 of present specification)) as the thermoplastic polymer, and the obtained extrudate is micronized into fine particles having the particle size of less than 1000 m using a universal miller (see [0159]).  This range overlaps with instant range of 500-1500 m, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Lubda also teaches ([0062]) that its powdery composition can be designed to be suitable for immediate release.  Thus, Lubda renders obvious 5, 4, 12, 19, 20, 24 and 25 (since Lubda’s teaches a powdery composition containing all of instant ingredients, it is the Examiner’s position that Lubda’s milled powder would inherently be storage and transport-stable, showing flowability and leading to immediate drug release without particle aggregation and re-crystallization, as instantly recited).  
With respect to instant claim 7, Lubda teaches ([0098]) that the final dosage form of its inventive composition can be a capsule.  Thus, it would have been obvious to one skilled in the art to fill Lubda’s powdery composition into capsules with a reasonable expectation of success.  Thus, Lubda renders obvious instant claim 7. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 5, 4, 7, 12, 19, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Talton (US 2009/0061011 A1) in view of Vervaet et al (WO 2017/162852 A1).
Talton teaches ([0042]-[0048]) a method of making a composition comprising particles of a poorly soluble drug encapsulated by a stabilizer, the method comprising: (i) blending a poorly soluble drug together with a stabilizer to form a mixture; (ii) heating the mixture and then extruding the mixture to form coarse particles; cooling the coarse particles; and processing (e.g., by milling or grinding) the coarse particles to form fine particles having an average diameter ranging 0.1-3 mm (which converts to 100-3000 m).  Such range overlaps with instant range of 500-1500 m or instant range of 500-1000 m (as claimed in claim 12), thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  As examples for the stabilizer, Talton teaches (claims 11, 13 and 14) water soluble polymer such as polyvinyl alcohol.  It would have been obvious to one skilled in the art to use polyvinyl alcohol as Talton’s stabilizer with a reasonable expectation of success.  
Talton does not explicitly teach specific polyvinyl alcohols listed in instant claims 5 and 24.  Vervaet, which teaches a similar method as that of Talton, teaches (pg.6, lines 5-8 and the table) the use of a specific polyvinyl alcohol such as PVA 4-88, PVA 5-88, PVA 8-88, PVA 18-88, PVA 26-88, PVA 40-88, PVA 4-98 or PVA 28-99 (instant PVA having a viscosity  40 mPa.s measured on 4% w/v aqueous solution at 20oC DIN 53015 (see pg.5, lines 20-30 of present specification)).  Vervaet specifically uses PVA 4-88 in its working examples.  Vervaet teaches (pg.1, lines 4-7) that the granules (instant milled powder) of its invention prepared by extrusion/spheronization using such polyvinyl alcohols have the advantage that a high drug load can be contained therein.  It would have been obvious to one skilled in the art to use one of the specific PVAs taught by Vervaet as Talton’s polyvinyl alcohol (Talton’s stabilizer) with a reasonable expectation of achieving a high drug load.  Talton also teaches ([0061]) that its pharmaceutical composition can be used for immediate-release formulations.  Thus, Talton in view of Vervaet renders obvious instant claims 5, 4, 12, 19, 20, 24 and 25 (since Talton in view of Vervaet teaches fine particles containing all of instant ingredients, it is the Examiner’s position that the fine particles (instant milled powder) would inherently be storage and transport-stable, showing flowability and leading to immediate drug release without particle aggregation and re-crystallization, as instantly recited). 
With respect to instant claim 7, Talton teaches (see [0077]) forming capsules by filling the capsules with its inventive particle composition.  Thus, Talton in view of Vervaet renders obvious instant claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 15, 2021